                            UNITED STATES DISTRICT COURT
                            EASTERN DISTRICT OF KENTUCKY
                                 SOUTHERN DIVISION
                                       LONDON

 JACKIE BORDEN,                                   )
                                                  )
         Petitioner,                              )    Civil Action No. 6:18-cv-00294-GFVT
                                                  )
 v.                                               )
                                                  )
 WARDEN KIZZIAH,                                  )         MEMORANDUM OPINION
                                                  )                 &
         Respondent.                              )               ORDER
                                                  )

                                       *** *** *** ***

       Federal inmate and pro se petitioner Jackie Borden disputes a prison disciplinary decision

that cost him twenty-seven days of good time credit. Borden alleges two violations of his due

process rights—first, he claims he was not informed of his right to the assistance of a jailhouse

lawyer and, second, he alleges he was not provided with the disciplinary hearing officer’s report

in a timely fashion. For the reasons below, the Court finds no constitutional violation and

DENIES Borden’s 28 U.S.C. § 2241 petition for habeas relief.

                                                 I

       Borden, who is serving a 168-month federal sentence for bank robbery, is incarcerated at

the United States Penitentiary—McCreary in Pine Knot, Kentucky. [See R. 10 at 1.] In January

2018, another USP-McCreary inmate assaulted Borden. Although Borden did not begin the

fight, video footage of the incident showed Borden fighting back and also striking the assaulter.

Id. at 2. In light of this, prison staff issued an incident report charging Borden with “Code 224,

Fighting With Another Person.” Because Code 224 actually applies to a different charge

(“Assaulting Any Person”), five days later prison staff issued Borden a new incident report
correcting the coding mistake. On January 29, 2018, Borden was provided with the corrected

incident report. Id. at 2–3. Following issuance of the incident report, prison staff were given at

least two extensions of time to conduct Borden’s disciplinary hearing. Id. at 3.

       On February 27, 2018, Borden signed and acknowledged receipt of the Bureau of

Prisons’ Inmates Rights at Discipline Hearing Form, which informed Borden, among other

things, of: (1) his right to have a full-time member of the staff represent him, and (2) his right to

appeal the disciplinary hearing officer’s decision within twenty days of receiving written notice

of the decision (the “DHO report”). Borden requested a full-time staff member represent him at

the hearing, but he did not request additional witnesses. Id. at 3–4. The Unit Disciplinary

Committee conducted Borden’s hearing and ultimately recommended that a disciplinary hearing

officer penalize Borden by revoking twenty-seven days of his good time credit. Id. at 4. Then at

the DHO hearing, which occurred on March 6, 2018, Borden was sanctioned with the

recommended loss of twenty-seven days and other penalties. Id. at 5. Following the hearing, the

DHO prepared and signed his report on May 9, 2018, and Borden received the written DHO

report on June 6, 2018. Id.

       After the March 6 DHO hearing but before Borden received the DHO report, Borden

tried to appeal the loss of his good time credit. However, his appeal was rejected for failure to

include the DHO report. Id. at 6. Once Borden finally received the DHO report on June 6, he

did not file a new appeal within twenty days as he was originally instructed. Instead, he

continued, unsuccessfully, to litigate the original deficient appeal that he filed before he received

the report. Id. at 6–7. Borden then filed the present petition for habeas relief in this Court. [R.

1.]




                                                  2
          Borden’s § 2241 petition alleges two violations of his due process rights. First, Borden

claims he was denied the procedural protections set forth in Wolff v. McDonnell, 418 U.S. 539

(1974), because he was not informed of his right to the assistance of a competent inmate during

his disciplinary proceeding. [R. 1-1 at 3–4.] Second, Borden maintains that his rights were

violated because he did not receive the written DHO report until after he began the

administrative appeal process. Id. at 4. After full briefing, the matter is now ripe for the Court’s

review.

                                                  II

          The United States Supreme Court has articulated certain minimum procedures that prison

officials must follow before taking away an inmate’s good time credit during disciplinary

proceedings. See Sandin v. Conner, 515 U.S. 472, 477–78 (1995); Wolff, 418 U.S. 539. When

good time credit is on the table as a sanction, a prisoner is entitled to advanced, written notice of

the charges; the opportunity to call witnesses and present other evidence in his or her defense;

and a written decision explaining the grounds used to determine the sanctions imposed. Wolff,

418 U.S. at 563–66. Further, a prisoner does not have a constitutional right to retained or

appointed counsel in a disciplinary proceeding as a matter of course. See id. at 570. However, if

the inmate is illiterate or if the issues are so complex that the inmate cannot ably navigate his

case, the inmate “should be free to seek the aid of a fellow inmate, or . . . help from the staff or

from a sufficiently competent inmate designated by the staff.” Id. Borden argues some of these

required minimum procedures—and, in turn, his constitutional right to due process—were

violated during his disciplinary proceeding. But for a variety of reasons, Borden is not entitled to

the relief he seeks.




                                                  3
       As an initial matter, Borden failed to exhaust his administrative remedies. Before filing a

28 U.S.C. § 2241 petition, an inmate must exhaust his administrative remedies through the

Federal Bureau of Prisons’ administrative grievance procedures. See Little v. Hopkins, 638 F.2d

953, 953–54 (6th Cir. 1981). According to the Supreme Court, “proper exhaustion of

administrative remedies . . . means using all steps that the agency holds out, and doing so

properly.” Woodford v. Ngo, 548 U.S. 81, 90 (2006) (internal quotation marks and citation

omitted). The record indicates that Borden did not properly pursue administrative relief.

Instead, he attempted to file an administrative appeal prior to receiving a copy of the DHO

report, which he was required to attach to his appeal. Then, when informed of his timing error,

he failed to remedy the error by following the instructions he had received all along—to begin

the administrative grievance process by filing an appeal within twenty days of receiving the

DHO report. [See R. 10-1 at 3–4 (explaining that Borden signed and acknowledged his right to

appeal the DHO’s decision within twenty days of notice of the decision).] Accordingly, and as

thoroughly explained in the Warden’s response and attached exhibits, Borden failed to properly

exhaust his administrative remedies. [See R. 10 at 7–12; R. 10-1.]

       In addition to the exhaustion issue, Borden’s two due process claims are meritless. First,

Borden claims he was not instructed about his right to a jailhouse lawyer, but that is not a due

process violation. Wolff v. McDonnell does not require prisons to allow an inmate assistance

from a fellow inmate during a disciplinary proceeding, even if the inmate is illiterate or the case

particularly complex. To the contrary, Wolff specifically contemplates that a prison facility may

deny inmates the aid of their peers. In that situation, prisons should simply provide inmates with

“adequate substitute aid in the form of help from the staff . . . .” Wolff, 418 U.S. at 570. Illiterate

inmates or inmates struggling with complex issues should receive at least some assistance, but



                                                  4
that assistance can be either the assistance of a staff person or the assistance of a competent

jailhouse lawyer. Id. Borden, who claims that he “was actually/functionally illiterate regarding

these process [sic] and that the issues were too complex for him” [see R. 1-1 at 4], was provided

with the assistance of a full-time staff member. [See R. 10 at 4.] Thus, his constitutional rights

were not violated with respect to this claim.

          Borden’s claim regarding the timing of the DHO report also fails. Although Borden did

not receive the DHO report until after he began the appeals process, Borden does not point to any

constitutional requirement that the DHO report be provided within a certain period of time. [See

R. 1-1 at 4.] Borden’s relief suggests the timing of the DHO report violated BOP regulations

and/or Program Statements [see R. 12 at 4–5], but BOP regulations are “primarily designed to

guide correctional officials in the administration of a prison”, not to “confer rights on inmates.”

Sandin v. Conner, 515 U.S. 472, 481-82 (1995). Similarly, BOP program statements are merely

internal interpretive rules, see Reno v. Koray, 515 U.S. 50, 61 (1995), and do not create

enforceable rights or obligations.

          There is no dispute that Borden was required under Wolff to receive advance notice of the

charges against him and, eventually, the DHO report. But Borden received both. [See R. 10-1 at

2–4 (indicating Borden received advance written notice of the charges on January 29, 2018); id.

at 5 (indicating Borden received the DHO report on June 6, 2018).] Further, Borden was

instructed repeatedly that the deadline to file an appeal was within twenty calendar days after

receiving the DHO report. [See, e.g., id. at 5–6.] Borden’s decision to begin the appeals process

before receiving the DHO report was his choice and presents no violation of his constitutional

rights.




                                                  5
                                               III

      For the foregoing reasons, Borden’s petition fails to state a constitutional violation and is

properly denied. Accordingly, the Court hereby ORDERS as follows:

      1.     Borden’s petition for a writ of habeas corpus pursuant to 28 U.S.C. § 2241 [R. 1]

is DENIED;

      2.     This action is STRICKEN from the Court’s active docket; and

      3.     Judgment shall be entered contemporaneously herewith.

      This the 8th day of July, 2019.




                                                6
